DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed 09/25/2020 has been entered. Claims 1-4 and 6-10 remain pending. Claims 7-10 have been withdrawn. Claims 5 and 11-14 have been canceled.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Osada et al., JP 2013065468A, (relied upon machine translation previously filed with office action dated 5/20/2019) hereinafter Osada, in view of Suhara et al., (US 20050271944), hereinafter Suhara.
Regarding Claims 1 and 2, Osada discloses a positive electrode active material for a secondary battery (Osada Abstract), the positive electrode active material comprising: a first lithium-nickel oxide particle (Osada [0077]) having an average particle size (D50) (Osada [0037]) in a range of preferably 20µm ≤ D1 ≤ 35µm (Osada [0021]), and in particular one embodiment of 20 µm (Osada [0107]), falling very close to the claimed range of more than 8 µm to less than 20 µm. The Examiner notes that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 (I)) and the skilled artisan would expect the same results between the value given in the prior art and the claimed range. Also disclosed is a second lithium-nickel oxide particle having an average particle size (D50) (Osada [0041]) preferably satisfies 4 µm ≤ D2 ≤ 8 µm (Osada [0021]), 
It would have been obvious to one of ordinary skill in the art to use the relative particle size within the ranges disclosed by Osada such that it gives a ratio of 2.5-3, overlapping with the claimed range of a ratio (first average particle size/second average particle size) of 1.5 to 3, in order to provide a high electrode density. Furthermore, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)” (MPEP 2144.05(I)).
Furthermore, Osada discloses an example wherein: the first lithium-nickel oxide particle has a particle strength of 185 MPa (Osada Table 1, Example 5), falling within the claimed range of 100 MPa to 250 MPa, and the first and second lithium-nickel oxides, LiNi0.80Co0.15Al0.05O2, (Osada [0077]) which independently includes nickel at a content of 80%, falling within the claimed range of 80 atom% or more with respect to a total atomic weight of metal elements other than lithium present in the oxides.
Osada’s composition from [0077] also reads on the formula of Claim 2, 
[Formula 1] LiaNi1-x-yCoxM1y-M2wO-2  
Where in Osada’s case, a=1, falling within the claimed range of 1.0≤a≤1.5, x=0.15, falling within the claimed range of 0≤x≤0.2, M1 is Al, meeting the claim limitation, y=0.05, falling within the claimed range of 0≤y≤0.2, w=0 falling within the claimed range of 0≤w≤0.1, and x+y=0.2, falling within the claimed range of 0≤x+y≤0.2, thus meeting all of the claim limitations of Claim 2
Further regarding Claim 1, Osada does not explicitly disclose particle has a particle strength of 50 MPa to 100 MPa; and a ratio r of the strength of the first lithium-nickel oxide particle to the strength of the second lithium-nickel oxide particle satisfies Equation 1 below,
[Equation 1] 1.5 ≤ r ≤ 3
Osada discloses that the large particle has a minimum strength of 120 MPa (Osada [0018]). Osada discloses it is desirable to have different particle sizes since a larger crush strength can prevent particle cracking (Osada [0038]) and smaller particle size can suppress an increase in charge transfer resistance (Osada [0038]). Additionally, the particle size has an effect on the density of the electrode (Osada [0004]) and as such a mixture of a larger particle size with a smaller particle size can increase density (Osada [0004]), which can contribute to an increase in capacity.
In a similar field of endeavor as it pertains to lithium nickel cobalt manganese composite oxide for positive electrode active material (Suhara Abstract) having active material particle of differing particle strengths (Suhara [0028]), Suhara teaches a suitable crush (compression) strength ratio for a larger particle crush strength/ smaller particle crush strength in a range of (65/30)=2.166 to (200/10)=20 (Suhara [0037]), thus overlapping the claimed ratio of 1.5 ≤ r ≤ 3. Suhara teaches that this specific ratio of particle strength assists to increase packing density and leads to increased capacity density (Suhara [0030]), which is similar to the desired benefit of having different particle sizes in Osada. Using this ratio with the crush strength of 120 MPa of Osada gives a smaller particle crush strength of 6 to 55 Mpa, overlapping with the claimed range of 50 to 100 MPa.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select a particle crush strength for the smaller particle size of Osada such that it falls within the claimed ratio of 1.5 ≤ r ≤ 3, and further such that the smaller particle crush strength falls within the claimed range of 50 to 100 MPa, as taught by Suhara in order to improve packing density, and thus capacity density. The Examiner notes “‘In the case where the claimed ranges "overlap or lie inside prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976),” see MPEP 2144.05(I) 1st paragraph.
Regarding Claim 3, Osada discloses all of the claim limitations as set forth above. Osada’s composition from [0077] also reads on the formula of Claim 3,
[Formula 1] LiaNi1-x-yCoxM1y-M2wO-2  
Where in Osada’s case, a=1, falling within the claimed range of 1.0≤a≤1.2, x=0.15, falling within the claimed range of 0<x≤0.2, M1 is Al, y=0.05, falling within the claimed range of 0<y≤0.2, and x+y=0.2, falling within the claimed range of 0<x+y≤0.2. While Osada does not explicitly disclose an embodiment where 0<w≤0.1, the positive electrode active material is open to modification and may have one or more of the listed components. Osada teaches in particular that Ti is a preferable substitute (Osada [0026]-[0027]).
Suhara further teaches a similar lithium metal oxide according to a formula LipNixCo-yMnzMqO2-aFa and 0≤q≤0.02 (Suhara [0031]) overlapping with the claimed range of 0<w≤0.1, and that particularly preferable substituents for M are, e.g. Ti or Zr, that are good for capacity development, safety, and cycle durability (Suhara [0033]), all of which are listed as possible options of M2 in Claim 2.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to partially substitute the formula disclosed by Osada with the specific substituent type and amount as taught by Suhara, such as Ti in a content w of 0<w≤0.02, such that it overlaps with the claimed range of 0<w≤0.1, as such a substitution would improve capacity development, safety, and cycle durability, and the skilled artisan would have a reasonable expectation that the resulting positive electrode would still be able to store and release lithium ions. 

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Osada (JP 2013065468A) in view of Suhara et al., (US 20050271944), hereinafter Suhara, as applied to claim 1 Youn et al., (EP2940761A1, relied upon copy provided by Examiner in office action dated 07/19/2019), hereinafter Youn.
Regarding Claim 4, Osada discloses all of the claim limitations as set forth above. Osada is silent with regards to nickel distributed with a concentration gradient in at least one of the first and second lithium-nickel oxide particles. 
In a similar field of endeavor as it pertains to Li metal oxide cathode active materials having a mixture of particle sizes (Youn abstract) Youn teaches an example where a particle has an internal concentration gradient (Youn [0038]). More specifically, the embodiment taught by Youn involves forming a core portion to contain nickel sulfate, cobalt sulfate, and manganese sulfate mixed in a mole ratio of 90:5:5, and a solution for forming a surface portion containing nickel sulfate, cobalt sulfate, and manganese sulfate mixed in a mole ratio of 54:15:31 (Youn [0039]). Youn further describes that the core portion was added to the reactor first, then the surface portion solution was supplied and mixed in such a way that the mixing ratio therebetween was gradually changed (Youn [0039]), or in other words, has a concentration gradient therein (i.e., exhibiting no[t] abrupt change in metal concentration) (Youn [0008]). The skilled artisan reasonably understands that the amount of nickel at the core, 90%, is decreasing to the surface portion, where it is 54%, and furthermore the mixing ratio is gradually changed, thus meeting the claim limitation of wherein nickel is distributed with a concentration gradient that gradually decreases from a particle center toward a particle surface. Youn teaches that this concentration gradient exhibits increased thermal stability of the cathode active material (Sun [0008]).
It would have been obvious to utilize the specific method of forming the particles such that it has a concentration gradient as taught by Youn in the positive electrode active material as disclosed by Osada in order to further improve the thermal stability of the active material.
Regarding Claim 6, Osada discloses all of the claim limitations as set forth above. Osada discloses the use of a mixture of particle sizes, and furthermore desires a mixed particle size active 3 (Osada [0010]), reading on the claimed range of 2.0 g/cc or higher. However, Osada is silent to whether this density disclosed is a tap density.
Assuming, arguendo, that the electrode density described by Osada is not the tap density, Youn teaches that the mixture of different particle sizes improves the tap density (Youn [0001]).  Youn teaches embodiment 2 wherein the tap density is 2.52 g/cc as shown in Table 1 (Youn p. 7, Embodiment 2), which the skilled artisan understands falls within the claimed range of wherein a tap density of the positive electrode active material is 2.0 g/cc or higher. Youn further teaches that a selection of particle sizes leading to an increased tap density can further lead to a high electrode density, giving excellent discharging capacity, and lifetime property (Youn [0004]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the specific particle sizes as taught by Youn for the active material as disclosed by Osada to obtain a tap density of the active material particles as disclosed by Osada of 2.52 g/cc, such that it falls within the claimed range of 2.0 g/cc or higher, in order to obtain a high electrode density, giving excellent discharging capacity, and lifetime property. 

Response to Arguments
Applicant’s arguments filed 09/25/2020, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Osada in view of Suhara.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/KIRSTEN B TYSL/Examiner, Art Unit 1722         

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722